Citation Nr: 1709708	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for chronic kidney disease, claimed as diabetic nephropathy, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the lower left extremity.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the lower right extremity.

7.  Entitlement to an effective date prior to June 21, 2012 for the grant of service connection for peripheral neuropathy of the upper left extremity.

8.  Entitlement to an effective date prior to June 21, 2012 for the grant of service connection for peripheral neuropathy of the upper right extremity.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, July 2010, October 2012, October 2013 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis. Missouri.

In the June 2010 rating decision, the RO, in pertinent part, granted service connection for diabetic peripheral neuropathy of the lower left and right extremities, but did not assign a separate evaluation as it was determined that the conditions were considered in the overall all evaluation of the Veteran's service-connected diabetes mellitus.  The rating decision also denied service connection for bilateral hearing loss and tinnitus.  

In the July 2010 rating decision, the RO denied service connection for hypertension and diabetic nephropathy. 

In the October 2012 rating decision, the RO granted service connection for peripheral neuropathy of the left and right upper extremities and assigned 10 percent disability ratings for each extremity, effective June 21, 2012.  The rating decision also increased the ratings for peripheral neuropathy of the left and right lower extremities to 20 percent disabling, effective December 22, 2009.  

In the October 2013 rating decision, the RO denied entitlement to a TDIU.  

The Board observes that in the January 2017 appellate brief, the Veteran's representative included the issue of entitlement to an effective prior to July 15, 2014 for the award of a 40 percent rating for diabetes mellitus.  A review of the claims file reveals that in a December 2014 rating decision, the RO increased the rating for diabetes mellitus to 40 percent, effective July 15, 2014.  The Veteran filed a timely notice of disagreement with regard to the effective date assigned.  A statement of the case (SCO) was issued in January 2016.  However, the Veteran did not file a substantive appeal for the issue following the issuance of the SOC.  In so finding, a substantive appeal (VA Form 9) was received in January 2016, but the only issue identified was entitlement to a TDIU.  Therefore, the issue of entitlement to an effective prior to July 15, 2014 for the award of a 40 percent rating for diabetes mellitus is not before the Board and will not be discussed in this decision.

The issues of entitlement to service connection for hypertension and chronic kidney disease, entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the left and right upper extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset during active service, did not manifest within one year of separation from active service and was not caused by his active service.  

2.  The Veteran's current tinnitus began during active service.  

3.  Prior to December 1, 2010, the Veteran's peripheral neuropathy of lower left extremity resulted moderate, but no more than moderate incomplete paralysis of the left sciatic nerve.

4.  From December 1, 2010 to August 19, 2013, the Veteran's peripheral neuropathy of the lower left extremity resulted in moderately severe, but no more than moderately severe, incomplete paralysis of the left sciatic nerve.

5.  As of August 20, 2013, the Veteran's lower left extremity peripheral neuropathy resulted in severe, but no more than severe, incomplete paralysis of the left sciatic nerve.

6.  Prior to August 20, 2013, the Veteran's peripheral neuropathy of the lower right extremity resulted in moderate, but no more than moderate, incomplete paralysis of the right sciatic nerve.

7.  As of August 20, 2013, the Veteran's peripheral neuropathy of the lower right resulted in moderately severe, but no more than moderately severe, incomplete paralysis of the right sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial rating in excess of 20 percent prior to December 1, 2010 for peripheral neuropathy of the lower left extremity have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial 40 percent rating, but no higher, from December 1, 2010 to August 19, 2013 for peripheral neuropathy of the lower left extremity have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial 60 percent rating, but no higher, from August 20, 2013 for peripheral neuropathy of the lower left extremity have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an initial rating in excess of 20 percent prior to August 20, 2013 for peripheral neuropathy of the lower right extremity have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an initial 40 percent rating, but no higher, from August 20, 2013 for peripheral neuropathy of the lower right extremity have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January and April 2010.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service treatment records have been associated with claims file.  Efforts were made to retrieve records from the Social Security Administration (SSA).  In correspondence received in May 2013, however, the SSA reported that the Veteran's records had been destroyed.  See Virtual VA Medical Treatment Records - Furnished by SSA, received 05/15/2013.  Based on the efforts undertaken by the AOJ, as well as the response received from the SSA, the Board finds that further requests for SSA records would be futile.  The Veteran has not identified any additional records that should be retrieved.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in June 2012 for his hearing loss and tinnitus claims.  The VA examination and opinions are adequate for the purposes of the service connection claims adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes that the examiner determined that he could not provide etiological opinions without resorting to speculation.  However, she provided reasons for her conclusion.  Thus, her explanation is therefore adequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Additionally, in February 2010, June 2012, and August 2013, the Veteran was provided VA examinations for his peripheral neuropathy of the lower extremities.  These VA examinations, in total, are adequate for the purposes of the increased rating claims, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities.  Id.  

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his attorney has argued otherwise.  

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system such as tinnitus and sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background 

The Veteran asserts that service connection is warranted for hearing loss and tinnitus.  Specifically, he contends that the conditions are due to noise exposure during military service without the use of hearing protection.  In correspondence received in March 2010, the Veteran reported that he first noticed a high pitched tone while in Vietnam and noticed hearing loss around 1975.  See VBMS VA 21-4138 Statement in Support of the Claim, received 03/30/2010.

A review of the Veteran's DD Form 214 reveals that his military occupational specialty was camera repairman.  Notwithstanding, his awards and decorations include the sharpshooter rifle.

Service treatment records are negative for complaints of, treatment for, or a diagnosis of hearing loss or tinnitus.  Notably, clinical evaluation of the ears was normal at the time of the March 1968 separation examination.  Although audiometric testing was not performed at the time, a whisper test was conducted, which demonstrated normal hearing bilaterally (15/15).  In the accompanying report of medical history, the Veteran denied hearing loss, running ears, or ear trouble.

In the November 2010 notice of disagreement, the Veteran stated that although his occupational specialty was camera repairman, his actual duty while serving in Vietnam was in the motor pool working as a mechanic.  He also reported that he was around heavy diesel engines on a constant basis.  Additionally, he was exposed to infantry small arms fire and to noise by being a passenger inside a C-130 cargo aircraft.  He asserts that such noise exposure has caused his hearing to deteriorate far beyond the normal progression of a man his age.  

In a private medical opinion by Dr. M.P. received in November 2010, she noted that the Veteran was exposed to noise during military service.  Following evaluation of the Veteran, Dr. M.P. diagnosed severe sensorineural hearing loss bilaterally and concluded that, based on the Veteran's history and test finding, it is more likely than not that the diagnosed hearing loss and tinnitus the Veteran experiences is due to his military noise related exposure.  However, she did not provide a rationale to support her finding.  

The Veteran underwent a VA examination in June 2012 at which time bilateral sensorineural hearing loss and tinnitus were assessed.  The examiner concluded that he could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  He noted that service treatment records indicate normal hearing upon entrance.  However, the examiner determined that although a whisper test conducted at separation was documented as "a5/15", or within normal limits bilaterally, it cannot be used as evidence.  He opined that whisper voice tests are unreliable and cannot provide supporting evidence that the hearing was normal or not because there are no frequency specific thresholds.  However, in-service medical history is negative for hearing loss, tinnitus, and ototoxic medications.  The examiner stated that it is necessary to determine hearing sensitivity that was documented during the Veteran's in-service physicals in order to assist in determining if the hearing loss or tinnitus is related to in-service noise exposure.  In support of this finding, the examiner referenced findings from a congressionally mandated study, which, in part, concluded that in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individuals hearing loss was acquired during service. 

Notwithstanding, the examiner noted that the Veteran stated that his hearing was tested annually while he worked as an air traffic/radar controller in 1969 (after discharge).  He passed his hearing test until 1973 and stated that he only failed that particular test because they began to test the ultra-high frequency ranges above 8000 hertz.  Therefore, one could speculate that he did not have hearing loss until 1973, five years after discharge from service.  

The examiner also opined that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  In so finding, the examiner noted that although research indicates that tinnitus is most often related to hearing loss and what caused the hearing loss, it is impossible to determine the etiology of said tinnitus when the etiology for the hearing loss is unclear as well.


Analysis

Hearing Loss

While the evidence demonstrates that the Veteran has been diagnosed with bilateral hearing loss, the weight of the evidence is against a finding that the disability had its onset during military service or is otherwise related to such service.

Initially, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154 (a),(b).  Accordingly, such in-service noise exposure is established. 

Having conceded in-service noise exposure and the evidence demonstrating a confirmed diagnosis of a hearing disability, the question for consideration is whether the Veteran's bilateral hearing loss is related to such in-service exposure.

In this regard, there is no evidence of a diagnosis of hearing loss during military service.  Although audiological testing was not conducted at separation from service, a whisper test performed at the time indicated normal hearing.  Moreover, the Veteran denied any hearing or ear problems at separation from service.  As detailed herein, the Veteran reported that he first noticed hearing loss in 1975, eight years after military service.  The Board observes that the VA examiner opined that he could not provide an etiological opinion without resort to speculation.  However, he noted that the Veteran reported that his hearing was tested annually while he worked as an air traffic/radar controller in 1969, after discharge.  He passed his hearing test until 1973 and stated that he only failed that particular test because they began to test the ultra-high frequency ranges above 8000 hertz.  Such statement by the Veteran indicates that the onset of his hearing loss disability was after discharge from active duty.  The Board observes the positive opinion provided by the private physician.  However, she did not provide a rationale to support her conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further there is no indication that she considered statements from the Veteran regarding the onset of his hearing loss disability.  As such, the private opinion is assigned limited probative weight.  In light of the forgoing, the Board finds that the medical evidence does not establish that the Veteran's hearing loss disability is related to noise exposure during military service.  

The Board has also considered whether service connection on a presumptive basis is warranted.  However, the evidence does not suggest that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge.  See 38 C.F.R. § 3.307(a)(3).  

As the disability in question is a chronic disease under 38 C.F.R. § 3.309(a), service connection is possible solely on the basis of evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not indicated that he has suffered from hearing loss symptoms since service.  As documented herein, the Veteran indicated that his hearing loss started in 1973 or 1975.  Thus, continuity of symptomatology has not been established either by the documented treatment records or by the Veteran's subjective reports.

Again, the Board does not dispute the Veteran's assertion of noise exposure in service.  However, the preponderance of the evidence weighs against a finding linking his current hearing loss disability to such noise exposure or demonstrating continuity of symptomatology.  While the Veteran himself has stated his bilateral hearing loss is related to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


Tinnitus 

After a review of the evidence, the Board finds that service connection is warranted for tinnitus.  

In the instant case, the VA examiner indicated that he could not provide an etiological opinion regarding the Veteran's tinnitus without resorting to speculation.  Notwithstanding, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he first noticed tinnitus during service.  The Board finds the Veteran's statements regarding the onset of tinnitus are credible.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


II.  Initial Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's peripheral neuropathy of the bilateral lower extremities have been assigned separate 10 percent disability ratings under Diagnostic Code 8520 for paralysis of the sciatic nerve. 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The rating schedule provides guidance for rating neurologic disabilities.  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

The Veteran underwent a VA examination in February 2010 for his service-connected diabetes mellitus.  Lower extremity motor function testing revealed normal color of the lower extremities and it was documented that ulceration of the extremities was absent.  Additionally, dorsalis pedis pulse of extremities was normal, posterior tibial pules was diminished, and patellar reflex and Achilles reflex was absent.  Lower extremities sensory function testing revealed moderate hypesthesia of the left small toe and marked hypesthesia of the right 4th and 5th toes.  It was noted that the symptoms were consistent with diabetic sensory neuropathy.  Pinprick test was diminished and vibratory sense was abnormal.  

In a VA neurology note dated in December 1, 2010, it was noted that the Veteran presented with complaints of numbness and paresthesias.  Specifically, he complained of pain extending to the knees and weakness of the toes, which began 2 years prior and had slowly, progressed.  Following examination, the treating physician indicated that the study was most consistent with moderately severe sensory motor neuropathy with features of both axon and myelin loss, with a superimposed injury to L5-S1 nerve roots on the left or to the left sciatic nerve.  

The Veteran was provided a VA diabetic sensory-motor peripheral neuropathy examination in June 2012 at which time the examiner noted a diagnosis of diabetic neuropathies, with a diagnosis date of December 1, 2010.  Symptoms reported by the Veteran included moderate intermittent pain, mild paresthesias and/or dysesthesias, and severe numbness.  Neurologic examination was normal.  Deep tendon reflexes evaluation was absent at the knee and normal at the ankle.  Light touch/monofilament testing results were normal at the knee/thigh and absent at the ankle/lower leg and foot/toes.  Position sense was normal and vibration sensation was decreased.  The Veteran did not have muscle atrophy.  However, he did have trophic changes which consisted of pain on resisted dorsiflexion on the left great toe due to his broken foot, but can do so when not expected to dorsiflex against resistance.  His toes were slightly red and shiny and it was noted that he has hammertoes bilaterally.  The right toe dorsiflexed well.  There was decreased sensation from midcalf downwards.  There was no clear atrophy and there was no hair on the lower legs.  The examiner noted that the Veteran's diabetic peripheral neuropathy affected the sciatic nerve.  However, she concluded that there was no finding of complete or incomplete paralysis.  

The Veteran was provided an additional VA diabetic sensory-motor peripheral neuropathy examination in August 2013.  Diabetic neuropathy was again assessed, with a date of diagnosis of December 1, 2010.  The examiner opined that the condition was severe.  The Veteran indicated that the condition was manifested by mild constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Neurologic examination was normal.  Deep tendon reflexes were absent at the knees and normal at the ankles.  Light touch/microfilament testing results were absent at the knee/thigh, ankle/lower leg, and the foot/toes.  Position sense and vibration sensation were normal in the lower right extremity and decreased in the lower left extremity.  Muscle atrophy was noted on the left extensor digitorum brevis (EDB).  The examiner noted that the Veteran had lower extremity diabetic peripheral neuropathy that affected the sciatic nerve.  However, the examiner noted that sciatic nerve and femoral nerves were normal.  

Analysis

Left Lower Extremity 

After a review of the evidence, the Board finds that an initial 40 percent rating is warranted from December 1, 2010 to August 19, 2013 for peripheral neuropathy of the lower left extremity.  Additionally, a 60 percent rating is warranted from August 20, 2013.  However, a rating in excess of 20 percent is not warranted prior to December 1, 2010.

Prior to December 1, 2010, the evidence indicates that the Veteran's peripheral neuropathy of the lower left extremity was moderate in nature.  In this regard, in the February 2010 VA examination for the Veteran's diabetes mellitus, the examiner noted that the Veteran's symptoms consisted of diminished posterior tibial pules and absent patellar reflex and Achilles reflex was absent.  He concluded that the lower extremities sensory function test revealed moderate hypesthesia of the left small toe.  The evidence does not suggest that the Veteran's peripheral neuropathy of the lower left extremity was moderately severe.  As such, the next-higher 40 percent rating is not warranted prior to December 1, 2010.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

From December 1, 2010 to August 19, 2013, the Veteran's peripheral neuropathy of the lower left extremity has been manifested by symptoms described as moderately severe in nature.  Notably, in a December 1, 2010 neurology note, the Veteran's treating physician indicated that study results for the lower left extremity were most consistent with moderately severe sensory motor neuropathy.  Additionally, in the report of the June 2010 VA examination, the examiner indicated that symptoms attributable to the condition included moderate intermittent pain, mild paresthesias and/or dysesthesias, and severe numbness.  In light of the foregoing, the Board finds from December 1, 2010 to August 19, 2013, a 40 percent rating is warranted for peripheral neuropathy of the lower left extremity.  Id.  


As of August 20, 2013

As of August 20, 2013, the Veteran's peripheral neuropathy of the lower left extremity has been manifested by symptoms described as severe in nature.  As noted herein, in August 2013 the Veteran was provided a VA diabetic neuropathy examination.  At that time, the examiner opined that the condition was severe.  It was manifested by mild constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Additionally, muscle atrophy was noted on the left extensor digitorum brevis (EDB).  In light of the forgoing, the Board finds that a 60 percent rating is warranted for the Veteran's peripheral neuropathy of the lower left extremity.  Id.  

In sum, the Board finds that an initial 40 percent rating is warranted from December 1, 2010 to August 19, 2013 and a 60 percent rating is warranted from August 20, 2013 for peripheral neuropathy of the lower left extremity.  However, the preponderance of the evidence is against a finding of entitlement to an initial 20 percent rating prior to December 1, 2010.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Right Lower Extremity

After a review of the evidence, the Board finds that a 40 percent rating is warranted as of August 20, 2013 peripheral neuropathy of the lower right extremity.  However, a rating in excess of 20 percent is not warranted prior to August 20, 2013.  

Prior to August 20, 2013, the evidence does not suggest that the Veteran's peripheral neuropathy of the lower right extremity was moderately severe.  In the report of the February 2010 VA diabetes mellitus, the examiner noted, in part, that the appellant's right lower extremity was manifested by marked hypesthesia of the right 4th and 5th toes.  In the report of the June 2012 VA examination, it was noted that symptoms attributable to the Veteran's right lower extremity neuropathy included moderate intermittent pain, mild paresthesias and/or dysesthesias, and severe numbness.  The Board finds that such symptoms are indicative of moderate neuropathy.  As such, the next-higher 40 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As of August 20, 2013, the Veteran's peripheral neuropathy of the lower right extremity has been manifested by symptoms that are moderately severe in nature.  In so finding, the Board observes that during the August 2013 VA examination, symptoms attributable to the disability included mild constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Such symptoms are indicative of moderately severe incomplete paralysis.  The Board acknowledges the VA examiner's assertion that the Veteran's diabetic neuropathy was severe in nature.  However, there evidence does not suggest that the Veteran has muscle atrophy of the right lower extremity.  Thus, a 40 percent rating, but no higher, is warranted from August 20, 2013.  Id.   

In sum, the Board finds that, an initial 40 percent rating peripheral neuropathy of the lower right extremity is warranted from August 20, 2013.  However, the preponderance of the evidence is against a finding of entitlement to an initial rating in excess of 20 percent rating prior to August 20, 2013 or in excess of 40 percent thereafter.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's peripheral neuropathy of the lower extremities - such as paresthesias and numbness - are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 20 percent prior to December 1, 2010 for peripheral neuropathy of the lower left extremity is denied.

Entitlement to an initial 40 percent rating, but no higher, from December 1, 2010 to August 19, 2013 for peripheral neuropathy of the lower left extremity is granted.

Entitlement to an initial 60 percent rating, but no higher, from August 20, 2013 for peripheral neuropathy of the lower left extremity is granted.

Entitlement to an initial rating in excess of 20 percent prior to August 20, 2013, for peripheral neuropathy of the lower right extremity is denied.

Entitlement to an initial 40 percent rating, but no higher, from August 20, 2013 for peripheral neuropathy of the lower right extremity is granted.



(CONTINUED ON NEXT PAGE)

REMAND

The Veteran asserts that service connection is warranted for hypertension and chronic kidney disease.  Specifically, he contends that the conditions are secondary to his service-connected diabetes mellitus.  

In February 2010, the Veteran underwent a VA examination for his service-connected diabetes mellitus.  The examiner assessed hypertension and diabetic nephropathy and opined that the Veteran's diabetes mellitus caused the complications.  However, he did not provide a rationale to support his finding.  

The Veteran was provided VA examinations in June 2012 for his kidney disability and hypertension.  While the examiner provided a diagnosis of hypertension, he did not provide an etiological opinion.  Additionally, the examiner diagnosed chronic kidney disease and determined that the condition was not the result of the Veteran's service-connected diabetes mellitus.  However, opinions regarding aggravation and direct causation were no provided.  

Subsequently, the Veteran was provided an additional VA examination in August 2013 for his kidney disability.  However, the examiner failed to provide an etiological opinion.

As sufficient opinions regarding that the etiology of the Veteran's hypertension and kidney disability have not been provided, such opinions must be obtained on remand.  

With regard to the claim of entitlement to a TDIU, the Board finds that the claim is inextricably intertwined with the claims of service connection for a kidney disability and hypertension remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Lastly, as detailed herein, in the October 2012 rating decision, the RO granted service connection for peripheral neuropathy of the left and right upper extremities and assigned 10 percent disability ratings for each extremity, effective June 21, 2012.  In February 2013, the Veteran filed a notice of disagreement with regards to the effective date assigned.  However, a review of the claims file does not demonstrate that a statement of the case has been issued.  A statement of the case must be issued so that he may perfect an appeal on this claim if he so chooses.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner must review of the claims file, including this remand, to become familiar with the relevant medical history.  Such review should be acknowledged in the examination report.

After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened beyond its natural progression) by his service-connected diabetes mellitus?

If aggravation is found, please estimate a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is otherwise related to active military service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss the lay statements of record regarding the onset of the Veteran's hypertension.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his kidney disability.  The examiner must review of the claims file, including this remand, to become familiar with the relevant medical history.  Such review should be acknowledged in the examination report.

After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disability was caused by his service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disability has been aggravated (chronically worsened beyond its natural progression) by his service-connected diabetes mellitus?

If aggravation is found, please estimate a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disability is otherwise related to active military service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Issue a statement of the case on the issues of entitlement to an effective date prior to June 21, 2012 for the grant of service connection for peripheral neuropathy of the left and right upper extremities.  Only if a timely substantive appeal is received should this issue be returned to the Board.

4.  Then readjudicate the hypertension, kidney disease, and TDIU claims.  If the benefits sought on appeal are not granted, furnish to the Veteran and his representative a supplemental statement of the case on all perfected issues. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


